DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on April 6, 2021.
Claims 1, 21-22, 24-25, 30, 34, and 40-51 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed April 6, 2021, with respect to prior art rejection of claims 1, 21-25, 30, 34, and 40-51 have been fully considered and are persuasive.  The prior art rejection of claims 1, 21-25, 30, 34, and 40-51 has been withdrawn. 

Allowable Subject Matter
Claims 1, 21-22, 24-25, 30, 34, and 40-51 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A wireless transmit/receive unit (WTRU) comprising a receiver, a transmitter, and a processor, wherein: 

receive, from a network, (i) an indication to the WTRU to transition to a first radio resource control (RRC) state and (ii) information indicating one or more logical channels (LCHs) and/or one or more radio bearers that are available for uplink (UL) transmission while the WTRU is in the first RRC state; 
the processor is configured to: 
set a current RRC state to the first RRC state based on the received indication, wherein the current RRC state is a second RRC state; and 
the transmitter is configured to: 
on condition that UL data associated with any of 1) the indicated one or more LCHs and/or 2) the indicated one or more radio bearers becomes available for transmission, and the UL data satisfies one or more criteria for transmission while in the first RRC state, transmit the UL data and an identity of the WTRU while in the first RRC state, and 
on condition that the UL data associated with the indicated one or more LCHs becomes available for transmission and a portion of the UL data satisfies the one or more criteria for transmission while in the first RRC state, transmit, while in the first RRC state, the portion of the UL data, the identity of the WTRU, and an RRC message to request the WTRU to be set to the second RRC state.
Chen et al. (US 2014/0022978 A1) discloses a terminal receiving a reconfiguration message including a target state of the RRC state transition designated for the terminal and corresponding radio bearer information and/or transport channel information and/or physical 
Pelletier et al. (WO 2015/085273 A1) discloses that one or more criteria must be met for a WTRU to operate on a secondary layer (see ¶ 133). Pelletier et al. also discloses that when uplink data arrives for a service mapped to the secondary layer, a WTRU transmits presence notification (see ¶¶ 230, 233-34).
However, the prior arts of record do not disclose, alone or in combination, on condition that the UL data associated with the indicated one or more LCHs becomes available for transmission and a portion of the UL data satisfies the one or more criteria for transmission while in the first RRC state, transmit, while in the first RRC state, the portion of the UL data, the identity of the WTRU, and an RRC message to request the WTRU to be set to the second RRC state.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 21-22, 24-25, and 40-46 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 30, 34, and 47-51, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474